IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-30615
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

MARCELINO GARCES-HURTADO,
also known as Marcelo Gutierrez-Garcia,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 00-CR-304-1
                        --------------------
                           April 11, 2002

Before   SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Robert F. Fleming, Jr., counsel appointed to represent

Marcelino Garces-Hurtado, has filed a motion for leave to

withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Garces-Hurtado has not filed

a response.    Our independent review of the brief and the record

discloses no nonfrivolous issue in this direct appeal.

Accordingly, the motion for leave to withdraw is GRANTED,




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-20376
                                -2-

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.